Citation Nr: 0003550	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-43 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, rated 30 percent disabling prior to January 12, 1998, 
and 40 percent disabling effective January 12, 1998.  








ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had active service from December 1939 to October 
1945.  

By rating action dated in September 1995, the Department of 
Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
confirmed and continued a 30 percent evaluation for the 
veteran's bilateral varicose veins.  He appealed from that 
decision.  The case was initially before the Board of 
Veterans' Appeals (Board) in July 1998, when it was remanded 
so that the claim could be reviewed by the regional office 
with regard to the amendments to the VA rating schedule for 
rating disabilities regarding the cardiovascular system, 
including varicose veins, that became effective January 12, 
1998.  In a December 1998 rating action, the regional office 
confirmed and continued the 30 percent evaluation that was in 
effect for the bilateral varicose veins prior to January 12, 
1998.  Effective January 12, 1998, the regional office 
granted separate 20 percent evaluations for varicose veins of 
the right lower extremity and varicose veins of the left 
lower extremity, with a combined rating for the bilateral 
varicose veins of 40 percent.  The case is again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The varicose veins of the veteran's right lower extremity 
measure about 1 centimeter in diameter; there is some slight 
sacculation.  

3.  The varicose veins of the left lower extremity are about 
1 millimeter in size with tortuosity, and extend to the 
medial aspect of the thigh with the greater saphenous-type 
distribution.  

4.  The evidence does not show marked distortion and 
sacculation or episodes of ulceration prior to January 1998 
or stasis pigmentation or eczema after January 1998.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for the veteran's 
bilateral varicose veins prior to January 12, 1998, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Code 7120 (effective prior to January 12, 1998).  

2.  Evaluations in excess of 20 percent each for varicose 
veins of the right lower extremity and left lower extremity 
with a combined rating of 40 percent, effective January 12, 
1998, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 7120 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
hospitalized and treated during July and August 1942 for 
varicose veins of the left leg and thigh.  Ligation of the 
varicose veins was performed.  

By rating action dated in April 1946 service connection was 
granted for varicose veins of the left leg, rated 
noncompensable.  

The veteran was hospitalized by the VA during June and July 
1950 for a left inguinal hernia.  The hernia was repaired in 
June 1950.  While hospitalized it was noted that there was a 
scar of a sapheno-femoral ligation on the left, and there 
were several sacculated varicosities of the greater and 
lesser saphenous veins on the left.  

By rating action dated in July 1950 the evaluation for the 
varicose veins of the veteran's left leg was increased to 10 
percent under Diagnostic Code 7120.  

In an October 1953 statement Phillip H. Best, M.D., indicated 
that the veteran had been examined in September 1953, and had 
severe varicose veins of the left leg involving the greater 
and superficial saphenous veins extending up to the mid 
thigh.  The veteran complained of pain in the leg and thigh, 
and ankle edema was present.  

The veteran was examined by the VA in November 1953.  He 
complained of swelling of his left leg and soreness of the 
upper left thigh.  On examination there were moderately 
severe varicose veins, tortuous and sacculated, of the left 
thigh, left calf, and left leg.  There were no varicose veins 
on the right thigh.  There was a scar on the upper left thigh 
said to be the result of saphenous vein ligation.  The scar 
was well healed, nontender, nonadherent, and nonfibrotic.  
The diagnoses included mild varicose veins of the right upper 
leg, and moderately severe varicose veins of the left leg and 
thigh that were sacculated and tortuous.  

By rating action dated in December 1953 the grant of service 
connection was expanded to include bilateral varicose veins.  
A 30 percent evaluation was assigned for the bilateral 
varicose veins under Diagnostic Code 7120.  

The veteran was again examined by the VA in November 1954.  
Various findings were recorded on physical examination.  The 
diagnoses included varicose veins of the left thigh and left 
leg, moderate in nature, and minimal varicose veins of the 
right leg.  

By rating dated in January 1955 the evaluation for the 
varicose veins was reduced from 30 percent to 20 percent.  

In a January 1955 statement, Dr. Best referred to his 
previous letter of October 1953, which he enclosed.  He 
stated that he saw the veteran at frequent intervals and 
there had been no improvement in his condition.  He stated 
that the varicosities were progressively larger and involved 
the feet as well as the veins.  The ankle edema was worse, 
and the veteran complained of more pain.  He felt that there 
had been a deterioration in the veteran's condition.  

The veteran was again examined by the VA in November 1956.  
On the medial aspect of the lower third of the left thigh 
there was group of moderately enlarged and tortuous 
superficial veins.  There were moderate localized and 
tortuous superficial varices on the medial and posteromedial 
aspects of the upper half of the left leg, and some moderate 
varices along the medial aspect of the left foot.  There were 
mild superficial varices on the anterior aspect of the upper 
half of the left leg, and mild to moderate superficial 
varices on the posterior aspect of the lower half of the leg.  
There was no evidence of any varicosity of the right thigh.  
There was one small superficial varix over the junction of 
the middle and upper thirds of the right leg.  There was no 
varicose pigmentation or stasis dermatitis, and no swelling, 
edema, or evidence of ulceration of either lower extremity.  

The veteran was hospitalized by the VA from March to June 
1959.  In April 1959 ligation and stripping of the greater 
saphenous vein and varices of the left lower extremity was 
performed.  

In a December 1959 statement, Arthur L. Ennis, M.D., 
indicated that the veteran complained of numbness of his left 
leg since his previous operation.  The leg and thigh had felt 
better since the operation.  Examination of the extremities 
showed slight varicose veins on the right leg and thigh, and 
slight varicose veins on the left leg with numerous operative 
scars.  

The veteran was again hospitalized by the VA during February 
and March 1978.  Vein ligation and stripping of the left leg 
was performed.  

The veteran was examined by the VA in January 1985.  There 
were varicosities of the left thigh measuring about 1 
centimeter in diameter, which became mildly tortuous as they 
approached the knee.  The left leg showed some varicosities 
that measured 5 to 8 millimeters in diameter with mild 
tortuosity.  There were no varicose veins in the right thigh, 
but below the knee there were a few mild varicosities 
measuring 7 millimeters to 1 centimeter in diameter.  There 
was one saccular area measuring about 3 1/2 centimeters in 
diameter on the posterior left calf.  The deep veins appeared 
to be intact.  There was no pigmentation.  There was no 
scarring from ulcerations, and no active skin lesions.  

In a March 1985 rating action the evaluation for the 
bilateral varicose veins was increased from 20 percent to 30 
percent.  

The veteran was examined by the VA in October 1993.  He 
stated that he did not have any pain in his legs, and they 
did not swell.  He stated that the only problem he had was 
that the left foot felt cold on occasion.  

On examination the veteran ambulated in a normal manner.  In 
a standing position he had some varicosities in both lower 
extremities.  On the right leg there were two dilated areas 
of about 12 millimeters in diameter.  There was lesser 
saphenous distribution tortuosity.  The vessels only measured 
about 7 to 8 millimeters in diameter.  On the left lower 
extremity there were varicosities on the inner aspect of the 
leg and greater saphenous distribution, beginning up in the 
thigh area.  Those were somewhat tortuous but not very large, 
and did not measure more than about 8 millimeters in size.  
The skin was in very good condition.  It was soft and supple.  
Hair growth was normal.  There were no callosities found.  
Both feet were warm to touch, and no paresthesias were found.  
The peripheral pulses were intact, but not very strong.  The 
diagnoses included bilateral varicose veins involving the 
lower extremities.  

In April 1995 the veteran submitted a claim for an increased 
rating for the bilateral varicose veins.  

The veteran was afforded a VA examination in June 1995.  He 
reported that his left lower extremity from the knee down 
felt cooler than it used to, and that both feet felt a little 
cool.  He stated that he was not having any pain.  He stated 
that he could walk two blocks without any problems.  He 
denied having any claudication.  He related that he used to 
wear elastic hose when he was working, but he had stopped 
working in 1980 and had not worn them since that time.  He 
stated that he took no medication of any type.  

On examination his height was 71 1/2 inches and his weight 
180 pounds.  He ambulated in a normal manner.  He had 
varicosities in his lower extremities.  That was noticeable 
anteriorly on the right side.  On the left side the veins 
were a little more posterior, and on up into the medial 
aspect of the thigh with a greater saphenous distribution.  
The vessels measured about 8 millimeters in diameter over the 
legs on the left side that extended up to the groin.  On the 
right anterior leg there was an area that was sacculated.  It 
measured about 1 1/2 centimeters by 12 millimeters.  No 
paresthesia was found.  The peripheral pulses were intact, 
but were not really strong.  The left foot felt slightly cool 
compared to the right, but not really cold.  The skin was in 
good condition.  Hair growth was essentially normal.  The 
examiner commented that he did not find much change in that 
examination from the 1993 examination.  The diagnoses 
included bilateral varicose veins of the lower extremities.  

In a July 1996 statement Dhirendra Patel, M.D., indicated 
that the veteran had a long-standing history of varicose 
veins that seemed to be causing edema in both lower 
extremities since he had been admitted to a nursing home.  It 
was indicated that at the current time he was being treated 
with knee high TED stockings and Lasix that seemed to help 
him keep it under control.  

A statement by W. B. Franklin, M.D., dated in July 1996, 
reflected that the veteran had venous varicosities.  He 
indicated that apparently the veteran was having difficulty 
with more edema, since he had experienced a rather 
substantial intracerebral hemorrhage.  

In an October 1996 statement Dr. Patel indicated that the 
veteran had severe Parkinsonism, with senile dementia and a 
history of a stroke.  He had been in a nursing home for 
almost one year.  He was wheelchair bound and required total 
care for his activities of daily living.  He had some 
swelling in his legs.  He was taking medication for his 
Parkinsonism, and his restlessness and a diuretic for his 
swelling of the lower extremities.  He was not able to 
ambulate without assistance, and then for only a very short 
distance.  

The veteran was examined by the VA later in October 1996.  
His wife indicated that in September 1995 he had had a stroke 
followed by a craniotomy.  After returning home his legs 
began swelling more and more.  He had been returned to the 
hospital and while there had another stroke.  He was 
currently in a nursing home, and was able to walk in the 
halls of the nursing home with no problems.  He had to wear 
elastic supports, and if he did not wear them both legs began 
swelling in a very short time.  

On examination the veteran ambulated very slowly, with a 
stooped posture.  He was wearing elastic supports on both 
lower extremities.  On removing those, the skin was in good 
condition and warm to touch down to and including the feet.  
There were varicosities on both lower extremities.  On the 
right side they seemed to be more anterior and measured about 
1 centimeter in diameter.  There was some slight sacculation, 
with the largest being about 15 millimeters by 12 
millimeters.  The left lower extremity showed varicosities of 
about 1 millimeter in size, with tortuosity extending on up 
the medial aspect of the thigh with greater saphenous type 
distribution.  There was no edema at the current time, but 
the examiner noted that the elastic supports had just been 
removed.  The diagnoses were bilateral varicose veins of the 
lower extremities, and status post venous stripping of the 
left lower extremity.  

The regional office later received reports of the veteran's 
treatment from 1992 to 1995 for various conditions.  The 
records included numerous laboratory reports and X-ray 
studies, as well as CT scans of the head.  

The regional office also received VA outpatient treatment 
records dated in October 1996 reflecting that the veteran was 
seen for an arterial and venous study of his legs.  A venous 
Doppler of the legs showed there was good augmentation 
throughout both legs.  There was venous reflux present in the 
right popliteal and right posterior tibial veins, and also 
reflux in the left femoral vein.  The study was negative for 
deep venous thrombosis of both legs.  Another study showed 
there was no thrombus seen on imaging, and all veins 
compressed easily throughout both legs.  

II.  Analysis

A 30 percent evaluation is warranted for moderately severe 
bilateral varicose veins involving the superficial veins 
above and below the knees with involvement of the long 
saphenous veins, varicosities ranging in size from 1 to 2 
centimeters in diameter, and symptoms of pain or cramping on 
exertion but with no involvement of the deep circulation.  
Severe varicosities below the knees with ulceration, 
scarring, or discoloration and painful symptoms are also 
evaluated at the 30 percent level as moderately severe 
varicose veins.  A 50 percent evaluation requires severe 
bilateral varicose veins involving the superficial veins 
above and below the knees with involvement of the long 
saphenous veins, varicosities ranging over 2 centimeters in 
diameter, marked distortion and sacculation, edema, and 
episodes of ulceration but with no involvement of the deep 
circulation.  38 C.F.R. Part 4, Code 7120, effective prior to 
January 12, 1998.  

A 20 percent evaluation is provided for varicose veins when 
there is persistent edema, incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is provided 
when there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. 
Part 4, Code 7120 effective January 12, 1998.  

The above evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine, using the bilateral 
factor if applicable.  Note under 38 C.F.R. Part 4, Code 
7120, effective January 12, 1998.  

In this case, the record reflects that the veteran has 
varicose veins involving the right lower extremity which 
measure about 1 centimeter in diameter and which are slightly 
sacculated.  The varicose veins of the left lower extremity 
are about 1 millimeter in size, with tortuosity and extend up 
to the medial aspect of the thigh with the greater saphenous-
type distribution.  The veteran has also reported swelling of 
the lower extremities soon after he removes his elastic 
supports.  However, the record does not reflect that the 
varicose veins are over 2 centimeters in diameter with marked 
distortion and sacculation and with episodes of ulceration.  
Thus, the criteria for an evaluation in excess of 30 percent 
for the veteran's bilateral varicose veins under the 
provisions of Diagnostic Code 7120 that were in effect prior 
to January 12, 1998, have not been met.  There has been no 
indication of stasis pigmentation or eczema on the VA 
examinations or private medical reports, and in fact on the 
June 1995 and October 1996 VA examinations, the skin was 
described as in good condition.  Accordingly, under the 
circumstances, the requirements for evaluations in excess of 
20 percent each for the varicose veins of the left and right 
lower extremities under the provisions of Diagnostic Code 
7120 that were effective on January 12, 1998, have not been 
met.  Although the bilateral factor has been considered, that 
factor (3.6 percent) would not result in a combined rating 
for the varicose veins of the left and right lower extremity 
in excess of 40 percent.  See 38 C.F.R. § 4.26 (1999).  
Accordingly, under the circumstances, an evidentiary basis 
that would warrant allowance of the benefits sought on appeal 
has not been established.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

An increased evaluation for bilateral varicose veins prior to 
January 12, 1998, is denied.  

An increased evaluation for bilateral varicose veins, 
effective January 12, 1998, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 



